Citation Nr: 1816219	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for service-connected aortic and mitral valve replacement due to bacterial endocarditis.  

2. Entitlement to a rating in excess of 10 percent for service-connected gouty arthritis, right great toe.

3. Entitlement to a rating in excess of 60 percent for service-connected renal insufficiency with hypertension.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1971 to February 1996.          

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

The Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for hyperparathyroidism and sleep apnea in the June 2012 rating decision.  However, during the pendency of the appeal, in a February 2017 rating decision, the Veteran was granted entitlement to service connection for hyperparathyroidism.  Additionally, in a December 2016 rating decision, the Veteran was granted entitlement to service connection for sleep apnea.  As the Veteran has not disagreed with the effective dates or ratings assigned in either decision, each decision, respectively, constitutes a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.   

Moreover, in the February 2017 rating decision, the RO assigned an increased rating from 30 percent to 100 percent for the Veteran's service-connected aortic and mitral valve replacement due to bacterial endocarditis, effective April 13, 2012, and assigned a 60 percent rating as of October 13, 2015.  Further, the RO assigned a 10 percent rating for the Veteran's service-connected gouty arthritis, effective April 13, 2012.  Because the Veteran is presumed to seek the maximum available benefits, the issues remains on appeal, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in July 2016, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board observes that the Veteran was previously represented by Disabled American Veterans.  However, in a February 2017 VA Form 21-22a, the Veteran appointed the Florida Department of Veteran Affairs as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).

The issue of entitlement to a rating in excess of 10 percent for service-connected gouty arthritis, right great toe addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At no point during the appeal has the Veteran's aortic and mitral valve replacement due to bacterial endocarditis been characterized by chronic congestive heart failure, or; workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

2. The record shows that the Veteran's renal insufficiency with hypertension was manifested by, at worst, definite decrease in kidney function.  


CONCLUSIONS OF LAW

1. Throughout the appeal period, the criteria for a rating in excess of 60 percent for aortic and mitral valve replacement due to bacterial endocarditis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(a), 4.7, 4.104, Diagnostic Code 7016 (2017).

2. The criteria for a schedular disability rating in excess of 60 percent for hypertension with chronic renal insufficiency, are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7502 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, The Board finds there has been substantial compliance with its July 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

I. Entitlement to a rating in excess of 60 percent for service-connected aortic and mitral valve replacement due to bacterial endocarditis. 

The Veteran is in receipt of a 60 percent rating under Diagnostic Code 7016 for aortic and mitral valve replacement due to bacterial endocarditis.  

Under Diagnostic Code 7016, a 60 percent disability rating is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

The maximum 100 percent disability rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Additionally a 100 percent disability rating is warranted for an indefinite period following date of hospital admission for valve replacement. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2.

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficient to identify the disease, the resulting disability, and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran asserts that the symptoms of his service-connected aortic and mitral valve replacement due to bacterial endocarditis are worse than currently rated. 

In October 2016, the Veteran was afforded a VA examination to assess the severity of his service-connected aortic and mitral valve replacement due to bacterial endocarditis.  The Board notes that this is the only medical evidence of record for the period on appeal.  The examiner noted that the Veteran is required to take continuous medication for his heart condition.  The examiner noted that the Veteran has not had a myocardial infarction or congestive heart failure.  The examiner reported that the Veteran had cardiac arrhythmia, in the form of atrial fibrillation.  To that end, the examiner noted that the frequency of the Veteran's atrial fibrillation was intermittent, with one to four episodes in the preceding 12 months.  The examiner noted that the Veteran had underwent mitral and aortic valve replacement surgeries.  The examiner performed an echocardiogram test on the Veteran and noted that there was no evidence that the Veteran had cardiac hypertrophy, but there was evidence of cardiac dilation.  The Veteran's left ventricular wall motion and wall thickness were normal.  

An exercise stress test was not performed on the Veteran because the examiner noted that exercise stress testing was not required as party of the Veteran's current treatment plan and the test would possibly expose the Veteran to significant risk.  
However, interview-based METs testing was performed.  In this regard, the Veteran reported dyspnea and fatigue at 3 to 5 METs.  The examiner noted that this level of METs was consistent with activities such as light yard work, lawn mowing, and brisk walking.  The examiner further opined that the Veteran's heart condition impacted his ability to work, in that the Veteran had difficulty with fatigue due to prolonged exertional activity.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran's aortic and mitral valve replacement due to bacterial endocarditis does not warrant a rating in excess of 60 percent under the applicable Rating Schedule.  To that end, the aforementioned evidence does not show that during the period on appeal the Veteran had chronic congestive heart failure, or a workload of 3 MET's or less resulting in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, the October 2016 VA examination indicates that a workload of greater than 3 METs resulted in dyspnea and fatigue.  

Thus, the Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 60 percent is appropriate for any period on appeal, and the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b).  

II. Entitlement to a rating in excess of 60 percent for service-connected renal insufficiency with hypertension

The Veteran is currently in receipt of a 60 percent rating under Diagnostic Code 7502 for his service-connected renal insufficiency with hypertension.  38 C.F.R. §§ 4.115b, Diagnostic Code 7502, provides that chronic nephritis is to be rated as renal dysfunction under 38 C.F.R. § 4.115a.  An 80 percent rating is assigned for renal dysfunction with persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or creatinine 4 to 8 mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A maximum 100 percent rating is assigned under 38 C.F.R. § 4.115a for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg%; or creatinine more than 8 mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

In August 2013, the Veteran was afforded a VA examination to assess the severity of his service-connected renal insufficiency with hypertension.  The Veteran was diagnosed with chronic renal insufficiency.  The examiner noted that the Veteran is required to take continuous medication for his renal insufficiency.  The examiner reported that the Veteran's had renal dysfunction, but that he did not require regular dialysis.  The Veteran did not have hypertension or heart disease due to renal dysfunction or a kidney disease, and there were no signs of edema.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infection.  The Veteran did not have kidney, uteral, or bladder calculi, and no neoplasms or metastases were reported.  

His blood pressure was 123/74.  His urine albumin/ creatinine was 18, his creatine was 2.5, and his BUN was 35.  The examiner noted that the Veteran's condition produced limitations on heavy physical activity due to decreased stamina.  

In October 2016, the Veteran was afforded an additional VA examination to assess the severity of his service-connected renal insufficiency with hypertension.  The Veteran was diagnosed with stage III chronic kidney disease.  The Veteran reported that his kidneys were about the same since his prior VA examination in August 2013.  The examiner reported that the Veteran did not require regular dialysis, and that the Veteran had never had a kidney transplant or removal.   The examiner noted that the Veteran did not have kidney, ureteral or bladder calculi, and there were no signs of edema.  The examiner reported that the Veteran had no history of recurrent symptomatic urinary tract or kidney infections.  

The Veteran's blood pressure was 126/75.  His creatine was 1.7, his BUN was 29, and his proteinuria was normal.  The examiner noted that the Veteran's condition produced limitations on heavy physical activity due to decreased stamina.  

VA treatment records showed no evidence of persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%, or creatinine 4 to 8 mg% or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  In this regard, the Board acknowledges that the August 2013 and October 2016 VA examiners reported that the Veteran's renal insufficiency resulted in limitations on heavy physical activity due to decreased stamina.  However, there is no evidence that the Veteran had generalized poor health as a result.  

Moreover, there was also no evidence that the Veteran required regular dialysis or that his renal dysfunction precluded more than sedentary activity from one of the following: persistent edema and albuminuria, BUN more than 80 mg%, creatinine more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  

In reviewing the Veteran's appeal, the Board has also taken into consideration the Veteran's lay statements in support of his claim.  Even conceding that many of the Veteran's symptoms are capable of lay observation, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the Veteran does not assert that he possesses the necessary medical skill and expertise to assess the severity of his renal insufficiency with hypertension disability.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007). 

Based on the evidence, the Board finds that the symptomatology resulting from the Veteran's renal insufficiency with hypertension is most productive of the criteria contemplated by a 60 percent rating.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 60 percent for renal insufficiency with hypertension.  38 C.F.R. §§ 4.115b, Diagnostic Code 7502 (2017).  Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to a rating in excess of 60 percent for aortic and mitral valve replacement due to bacterial endocarditis is denied.  

Entitlement to a rating in excess of 60 percent for renal insufficiency with hypertension is denied.  


REMAND

In October 2016, the Veteran was afforded a VA examination to access the severity of his service-connected gouty arthritis, right great toe.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examinations are adequate. 

Moreover, the October 2016 VA examiner would not comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or with flare-ups, stating that such an opinion would require speculation.  The examiner further stated that she was unable to render such an opinion because she noted that such an opinion would be highly speculative and highly subjective.  The examiner did not indicate what additional information could have been provided or was needed to furnish the requested opinion.  Further, the Board notes that the Veteran is presumed to be competent to describe symptoms related to repetitive use of his right great toe.  

To that end, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court of Appeals for Veterans Claims (Court) affirmed that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Further, the Court in Sharp notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "'the limitation of knowledge in the medical community at large,'" as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id. at 33 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2009)).  Here, the basis for the conclusion as to an inability to render an opinion without resort to speculation is partially based on the fact that it would require the Veteran's subjective reports.  However, the VA Clinician's Guide, instructs examiners to opine as to functional loss during a flare based on the Veteran's statements.   Thus, on remand, the Veteran should be afforded another VA examination.



Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his gouty arthritis, right great toe.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight bearing, and non-weight bearing.  The opposite joint (left great toe) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity.

The examiner is asked to describe whether pain significantly limits functional ability during flares, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the issue on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


